Citation Nr: 1001885	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  08-30 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1965 until 
August 1967. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2007 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.

In this decision the Board reopens the claims for service 
connection for a low back disability.  The reopened claim is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


FINDINGS OF FACT

1.  A November 2004 rating decision which denied service 
connection for a low back disability is final.

2.  The evidence associated with the claims file subsequent 
to the November 2004 rating decision relates to an 
unestablished fact necessary to substantiate the claim for a 
low back disability and raises a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

Evidence received since the final November 2004 determination 
wherein the RO denied the Veteran's claim of entitlement to 
service connection for a low back disability is new and 
material, and the Veteran's claim for that benefit is 
reopened. 38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 20.1103 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide. This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ). 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Additionally, specific to requests to reopen, the claimant 
must be notified of both the reopening criteria and the 
criteria for establishing the underlying claim for service 
connection. See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In 
this case, the notice letter provided to the appellant on 
January 2007 advised the Veteran that the claim for a low 
back disability had previously been denied and defined "new 
and material evidence."  This letter further indicated that 
the claim was denied as there was no evidence of treatment or 
complaint of the back during service.  The RO advised the 
Veteran that new evidence should pertain to this fact.  
Consequently, the Board finds that adequate notice has been 
provided, as the appellant was informed about what evidence 
is necessary to substantiate the element(s) required to 
establish service connection that were found insufficient in 
the previous denial. Furthermore, in this decision, the Board 
reopens the claim for service connection for a disability of 
the low back. Accordingly, any deficiency regarding notice of 
the basis for a prior final denial of a claim, or what 
information or evidence is necessary to reopen a claim, is 
not prejudicial to the Veteran's claim. Kent, 20 Vet. App. at 
1.

Concerning the other requirements, the duty to notify was 
satisfied by way of a letter sent to the Veteran dated in 
January 2007 that fully addressed all notice elements.  
Additionally, the Board notes that the claim is being 
remanded for further development.  As such, any deficiency in 
notice can be addressed upon remand.

VA has a duty to assist the Veteran in the development of the 
claim. This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant. See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the separation 
examination reports, some records from sick call, VA 
outpatient treatment records and private medical records.  
The Veteran submitted lay statements and employment records 
in connection with his claim.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim. 
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

New and Material Evidence

The Veteran seeks service connection for a low back 
disability.  A claim for service connection for a low back 
disability was previously considered and denied by the RO in 
September 1972.  The Veteran did not appeal the decision and 
it became final.  38 C.F.R. § 20.1103.  The RO again 
considered and denied the claim in November 2004.  The 
Veteran did not appeal the November 2004 rating decision and, 
therefore, it is final. 38 C.F.R. § 20.1103.  As such, the 
appellant's claim may be reopened only if new and material 
evidence has been secured or presented since the last final 
rating decision. See Glynn v. Brown, 6 Vet. App. 523 (1994).

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim.  Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease. See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board 
may not then proceed to review the issue of whether the duty 
to assist has been fulfilled, or undertake an examination of 
the merits of the claim.  The Board will therefore undertake 
a de novo review of the new and material evidence issue.

As general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final. 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence obtained 
after the last disallowance is "new and material."  Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material. If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened. Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the Veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision." Hodge v. West, 155 F. 3d 
1356, 1363 (Fed. Cir. 1998).  If it is determined that new 
and material evidence has been submitted, the claim must be 
reopened.  The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record.

Initially, it is noted that the evidence to be reviewed for 
sufficiency to reopen a claim is the evidence submitted since 
the most recent final denial of the claim on any basis. Evans 
v. Brown, 9 Vet. App. 273 (1996).

At the time of the November 2004 rating decision that denied 
service connection for a low back disability, the evidence of 
record consisted of service treatment records and reports of 
VA examinations.  Subsequently, additional private medical 
records have been associated with the claims file.  The 
Veteran also presented testimony at a Board hearing.

The evidence submitted subsequent to the November 2004 rating 
decision is new, in that it was not previously of record.  
The newly submitted evidence is also material.  The claim was 
denied in November 2004 as the Veteran had not provided new 
and material evidence.  The claim was initially denied in 
September 1972 as there was no evidence of a lumbosacral 
strain during service.  The evidence received subsequent to 
the November 2004 rating decision includes testimony by the 
Veteran at the June 2009 Board hearing that he injured his 
back during service in the 1966 motor vehicle accident and 
reinjured his back while he was serving in Germany.  The 
Veteran explained that during the second accident he was more 
concerned about his facial injuries so the service treatment 
records focused on those injuries instead of any back 
complaints.  Furthermore, the evidence received subsequent to 
the November 2004 rating decision includes an October 2008 
letter from a private physician that explained the Veteran 
sustained two injuries to the back during service.  The 
examiner indicated the Veteran had chronic pain as a result 
of those injuries and x-ray findings showed an old healed 
vertebral fracture and marked degenerative changes around the 
fracture site that appeared consistent with the trauma 
described in military service.  In other words, these records 
suggest an inservice incurrence and suggest a relationship 
between the current condition and the accident which in 
service. See Kent v. Nicholson, 20 Vet. App. 1, 10 
(2006)(finding that "the question of what constitutes 
material evidence to reopen a claim for service connection 
depends on the basis on which the prior claim was denied").  
Presuming such evidence is credible for the limited purpose 
of ascertaining its materiality, this would therefore relate 
to the unestablished elements of an inservice incurrence and 
a nexus to service which are necessary to substantiate the 
Veteran's claim.

Presumed credible, the additional evidence received since the 
November 2004 rating decision relates to an unestablished 
fact necessary to substantiate the claim, and raises a 
reasonable possibility of substantiating the claim.  
Accordingly, the Board finds that the claim for service 
connection for a low back disability is reopened.



	(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence having been submitted, the claim 
for service connection for a low back disability is reopened. 
To this extent and to this extent only, the appeal is 
granted.


REMAND

Having reopened the claim concerning service connection for a 
low back disability, the Board finds that further development 
is necessary. Specifically, the duty to assist has not been 
satisfied.

The record reflects there may be additional relevant private 
treatment records which have not been obtained.  
Specifically, during the June 2009 Board hearing the Veteran 
noted he currently treated his low back with a private 
physician, M.A.F., M.D.  Only one letter, dated in October 
2008, is currently of record from Dr. M.A.F.  The RO should 
attempt to obtain any of the Veteran's outstanding treatment 
records and associate them with the claims file.

Under the duty to assist, a medical examination or medical 
opinion is considered necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (1) contains 
competent medical evidence of a currently diagnosed 
disability or persistent or recurrent symptoms of a 
disability; (2) establishes that the Veteran suffered an 
event, injury, or disease in service; and (3) indicates that 
the claimed disability or symptoms may be associated with an 
established event, injury or disease in service or with 
another service-connected disability. 38 C.F.R. § 
3.159(c)(4). See Charles v. Principi, 16 Vet. App. 370 (2002) 
(Observing that under 38 U.S.C.A. § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").

In the present case, the Veteran has submitted evidence of a 
current disability. Additionally, the Veteran has testified 
and submitted statements asserting that his back was injured 
around 1966 and reinjured during his service in Germany. The 
Veteran is competent to provide lay evidence in reporting 
such an accident. Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Furthermore, the evidence of record includes testimony which 
suggests continuity of symptomatology. For example, he 
related that he either treated or self-medicated for his back 
since his discharge from service.  Additionally, as noted 
above, one private medical record suggested the Veteran's 
current healed vertebral fracture and marked degenerative 
changes around the fracture site were consistent with the 
trauma described in service.  However, no rationale for this 
conclusion was provided.  Specifically, there was no 
discussion of how an injury that occurred so long ago was 
manifesting the current symptomatology in the Veteran's 
particular case, particularly in light of the absence of 
clinical evidence in the interim.  See Bloom v. West, 12 Vet. 
App. 185, 187 (1999)(holding that the value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion."); Miller v. West, 11 Vet. App. 345, 348 (1998) 
(medical opinions must be supported by clinical findings in 
the record and conclusions of medical professionals which are 
not accompanied by a factual predicate in the record are not 
probative medical opinions).  

While the Veteran was afforded a VA examination in November 
2004, this examination failed to provide an opinion as to the 
etiology of the low back disability.  Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007) (stating that once VA undertakes 
the effort to provide an examination when developing a 
service-connection claim, even if not statutorily obligated 
to do so, it must provide an adequate one or, at a minimum, 
notify the claimant why one will not or cannot be provided).

Without further clarification, the Board is without medical 
expertise to determine if the low back disability is related 
to service. Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut 
v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Therefore, another VA examination should be 
obtained. See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran 
and ask him to specify all medical care 
providers who treated him for his claimed 
back disability.  The RO/AMC should then 
obtain and associate with the claims file 
any records identified by the Veteran that 
are not already associated with the claims 
file. The RO/AMC should specifically 
request medical records from Dr. M.A.F. 
and associate these records with the 
claims file.

2.  The RO/AMC shall afford the Veteran an 
opportunity to attend an appropriate VA 
examination to ascertain the nature, 
extent, and etiology of any low back 
disability.  All indicated tests or 
studies deemed necessary for an accurate 
assessment should be conducted.  The 
claims file and a copy of this Remand must 
be made available to the examiner for 
review of the pertinent evidence in 
connection with the examination, and the 
report should so indicate.

The examiner shall review all pertinent 
records associated with the claims file 
and offer an opinion as to whether it is 
at least as likely as not (at least a 50 
percent probability) that any currently 
diagnosed low back disability is related 
to any event, incident, or symptoms noted 
during service.

The examiner should clearly outline the 
rationale and discuss the medical 
principles involved for any opinion 
expressed. If the requested medical 
opinion cannot be given, the examiner 
should state the reason why.

3.  When the development requested has 
been completed, the claim should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


